Martin, J.,

delivered the opinion of the court.
The plaintiffs complained that the Orleans Navigation Company and H. J. Ranney, Esq., were violating their privileges and righls granted (o them by .the legislature, in attempting to construct a rail-road from the corner of Franklin and Toulouse streets, in New-Orleans, to lake Pontchartrain: and on showing that said defendants had already began to construct said rail-road, at or near the Basin Carondelet, the plaintiffs obtained an injunction, restraining and prohibiting the defendants from proceeding any further with said work.
*412The defendants severed in their answers. The Orleans Navigation Company denied that the plaintiffs had the exclusive right and privilege to construct and use a rail-road from the city of New-Orleans to lake Pontchartrain, as they claim ; and which right and privilege they could only claim as inventors, having a patent therefor. They expressly aver, that they were commencing, and still intend to construct, from the Metairie road, or the Bayou settlement, to lake Pontchartrain, a rail-road for their own use and exclusive benefit, which they are authorized to do by their charter; that the right of constructing and using a rail-road, or any other road made of hard materials, has been expressly granted to them by the act of the legislative assembly of the territory of Orleans, approved July 3d, 1805.
The defendant, H. J. Ranney, pleaded a general denial, and admitted that he was constructing a rail-road from the corner of Toulouse and Franklin streets, along the canal Carondelet to the Metairie road, and that he in no way interferes with the rights and privileges claimed by the plaintiffs; and he positively denies all the rights and privileges claimed by the plaintiffs. The defendants pray for the dissolution of the injunction, with damages.
The cause was submitted to a jury, under a charge from the court, who returned a verdict for the plaintiffs. From judgment perpetuating the injunction, the Orleans Navigation Company appealed.
The counsel for the appellants, at the close of the evidence offered by them, filed a renunciation of any right on the part of the Orleans Navigation Company, to construct a rail-road from the settlements at the bayou bridge, on the bayou St. John, to lake Pontchartrain; and limited itself to the right to make a rail-road from the bayou bridge, along the bayou St. John, to a harbor to be constructed in said bayou St. John, at a point short of the mouth thereof, in such manner that said rail-roád shall not touch at any point on' the lake, but terminate at a point before coming to it. The filing of the renunciation was objected to by the plaintiff’s counsel, and admitted by the court.
The Pontchartrain Rail Road Company have the exclusive right and privilege for twenty-five years, from 1830, of constructing and using a rail-road from the city of New-Orleans to lake Pontchartrain.
The legislature possesses the power of granting exclusive rights and privileges, as the-reward for constructing railroads, in the same manner as congress may reward the discoverer of a new invention.
It is not contended that the plaintiff’s charter does not grant to them “the exclusive right and privilege of constructing and using a rail-road leading from the city of New-Orleans to lake Pontchartrain, during the space of twenty-five years from its date; and that during that period no other body corporate or persons, shall make any similar road for the transportation of passengers or property, between the city and the lake.” (See Session Acts of 1830, section 5, page 4.) It is, however, urged, that this charter violates the prior rights of the appellants under theirs, which authorizes them to “lay out and construct, from the bridge at the bayou settlement, a highway, or road, on each side of the bayou, to the lake.” This did not authorize them to violate the rights of the patentees, who had obtained the exclusive privilege of employing particular materials in the construction of roads; nor the rights of any individual or corporation who had obtained the exclusive privilege of making a particular kind of road ; especially such a species of road as was unkno wn at the time the appellant’s charter was granted. In the same manner as congress may reward the discoverer of a new invention or mode of constructing roads, by an exclusive privilege, the legislature may reward those who employ their capital and industry in doubtful enterprizes, for the construction of a rail-way between two points, which maybe of great utility to the public, though the success of the enterprizé may be precarious.
The renunciation of the appellants, proposing to change the point of termination of their road, towards the lake, was properly disregarded, as there can be no material difference between carrying the road to the lake, or to an indefinite point or distance therefrom.
There is a bill of exceptions taken by the counsel for the defendants, to the refusal of the judge to charge the jury, as asked for by them. We have examined the points on which the court was required to instruct the jury, and are of opinion they do not require any particular notice from us.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.